                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

NAJA TALIBAH ZAHIR,                                        *

Plaintiff,                                                 *

v.                                                         *              Civil Action No. PX-19-1271

MICHAEL McKEEFERY, et al.,                                 *

Defendants.                                      *
                                                ***
                                         MEMORANDUM OPINION


         On July 25, 2018, a foreclosure case naming zahir1 as defendant was filed in the Circuit

Court for Prince George’s County, Maryland. See Cohn v. Zahir, et al., Case No. CAEF-18-

23919 (Cir. Ct. Prince George’s Cty.). On April 30, 2019, zahir removed the case to this Court,

although she identified herself as the plaintiff and named as parties several entities or individuals

who were not party to the underlying state action.

         The Court grants zahir’s Motion for Leave to Proceed in Forma Pauperis pursuant to 28

U.S.C. § 1915(a)(1). ECF No. 2. 28 U.S.C. § 1915(a)(1), permits an indigent litigant to

commence an action in this court without prepaying the filing fee. To guard against possible

abuses of this privilege, the statute requires dismissal of any claim that is frivolous or malicious,

or fails to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

This Court is mindful, however, of its obligation to construe liberally self-represented pleadings,

such as the instant complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In evaluating



          1
            The case named zahir as Naja T Zahir. Pursuant to a signed Decree for Change of Name, zahir has
officially changed her name to naja zahir el, and she consistently refers to herself without using capital letters. See
ECF No. 1-2 at 1. The Court will refer to zahir in her preferred manner. To be very clear, zahir—regardless of the
capitalization of her name—is bound by federal and state law. See Capitalization, Natural-Person, www natural-
person.ca/capital.html (explaining the sovereign citizen movement’s unfounded and untrue ideas about how the
capitalization of a name can affect legal rights) (last visited May 3, 2019).
such a complaint, the factual allegations are assumed to be true. Id. at 93 (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). Nonetheless, liberal construction does not

mean that this court can ignore a clear failure in the pleading to allege facts which set forth a

cognizable claim. See Weller v. Dep't of Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may

not “conjure up questions never squarely presented”). In making this determination, “[t]he

district court need not look beyond the complaint’s allegations . . . . It must hold the pro se

complaint to less stringent standards than pleadings drafted by attorneys and must read the

complaint liberally.” White v. White, 886 F. 2d 721, 722-23 (4th Cir. 1989).

       Federal courts are courts of limited jurisdiction, “constrained to exercise only the

authority conferred by Article III of the Constitution and affirmatively granted by federal

statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). Because questions of

subject matter jurisdiction concern the court’s power to hear the case, they must be resolved

before the court can turn to the sufficiency or merits of a claim. See Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94–95 (1998) (“The requirement that jurisdiction be established as a

threshold matter ‘spring[s] from the nature and limits of the judicial power of the United States’

and is ‘inflexible and without exception.’”) (quoting Mansfield, C. & L.M.R. Co. v. Swan, 111

U.S. 379, 382 (1884)). Federal courts retain original jurisdiction over civil cases, with some

exceptions not relevant here, only in two instances: (1) under federal question jurisdiction, where

the case involves an issue of federal law, see 28 U.S.C. § 1331, or (2) under diversity

jurisdiction, where the parties in the case are citizens of different states and the amount in

controversy exceeds $75,000. See 28 U.S.C. § 1332.




                                                  2
       zahir asserts that this court can hear this case based on diversity jurisdiction. See ECF

No. 1 at 2. However, zahir’s filings here, as well as review of the state court docket, reveals that

all of the parties in this action are citizens of Maryland. See ECF No. 1 at 1–2. Under 28 U.S.C.

§ 1441(b)(2), an otherwise removable diversity case “may not be removed if any of the parties in

interest properly joined and served as defendants is a citizen of the State in which such action is

brought.” 28 U.S.C. § 1441(b)(2).

       zahir appears to claim that she is not a citizen of the State of Maryland despite her

Maryland address because she “is a natural woman, a non-U.S. Citizen, possessing Free-hold by

Inheritance, Primogeniture Status and Spiritual Status; supported by Court order dated February

8th, 2019 and Exemplification documents, standing Squarely Affirmed, aligned and bound to the

Constitution for the united states Republic, North America-bound squarely affirmed to THE

TREATY OF PEACE AND FRIENDSHIP OF SEVENTEEN HUNDRED AND EIGHTY-

SEVEN (1787) A.D. superseded by THE TREATY OF PEACE AND FRIENDSHIP OF

EIGHTTEEN HUNDRED and THIRTY-SIX (1836) A.D, between Morocco and the United

States (http://www.yale.edu/lawweb/avalon/diplomacy/barbary/bar1866t.htm or at Bevines Law

Book of Treaties) the same as displayed under Treaty Law, Obligations, Authority, as expressed

in Article VI of the Constitution for the United States of America (Republic).” ECF No. 1 at 2–

3 (emphasis in original).

       The court does not find zahir’s claiming of non-citizen status persuasive. The language

used parrots the language of the beliefs and rhetoric espoused by the “flesh and blood,”

American Moorish, and Sovereign Citizen movements, all of which have been uniformly

rejected as legally frivolous by this and other courts across the country. “So-called sovereign

citizens believe that they are not subject to government authority and employ various tactics in



                                                 3
an attempt to, among other things, avoid paying taxes, extinguish debts, and derail criminal

proceedings.” Gravatt v. United States, 100 Fed. Cl. 279, 282 (2011); see also El Ameen Bey v.

Stumpf, 825 F.Supp.2d 537, 540–48 (D. N.J. 2011) (describing interplay of Moorish-American

and Sovereign Citizen movements and holding plaintiff’s reliance on Treaty with Morocco, or

“Treaty of Peace and Friendship 1787” in civil suit raising claims against bank in order to assert

interest in real property facially frivolous); United States v. Mitchell, 405 F. Supp. 2d 602, 604

(D. Md. 2005) (describing “flesh and blood defense” and its anti-government roots); United

States v. Singleton, No. 03 CR 175, 2004 WL 1102322, at *3 (N.D. Ill. May 7, 2004) (denying

motion to dismiss for lack of jurisdiction based on argument that defendant was “a flesh and

blood man”); United States v. Secretary of Kansas, No. 03-1170-JTM, 2003 WL 22472226, at *1

(D. Kan. Oct. 30, 2003) (describing how criminal defendant who filed a lien against property

owned by federal judge sought dismissal of injunctive action filed by United States because he

was “a flesh and blood man”); Brown v. United States, 105 F.3d 621 (Fed. Cir. 1997) (describing

an attempt to avoid payment of federal income taxes); United States v. Schneider, 910 F.2d 1569,

1570 (7th Cir. 1990) (describing criminal defendant’s belief that he was above the laws of the

United States); Bryant v. Wash. Mut. Bank, 524 F.Supp.2d 753, 758 (W.D. Va. 2007) (describing

an attempt to satisfy a mortgage with a Bill of Exchange that was based on “equal parts

revisionist legal history and conspiracy theory”).

       Even allowing for liberal construction, zahir’s assertions are void of any legal basis upon

which relief sought might be granted and do not establish her diversity of citizenship from the

state court plaintiffs in this case. This case must be remanded.




                                                 4
      A separate Order follows.




5/3/2019________________          ______/S/_______________________
Date                              Paula Xinis
                                  United States District Judge




                                    5
